Case 7:18-cv-10706-LMS Document 5i Filed 11/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ue nent eae nee eee ceneenene xX
RAYVON RUTHERFORD and REGINALD GALLMAN,
Plaintiffs,
PROPOSED
ORDER TO
PRODUCE
-against- 18-cv-10706(LMS)

CITY OF MOUNT VERNON, SERGEANT FEGAN, POLICE
OFFICER ANTONINI, SHIELD #111, AND POLICE OFFICER
PUFF, SHIELD #110,

Defendants.

PLEASE TAKE NOTICE that pursuant to Rules 26 and 30 of the Federal Rules
of Civil Procedure, Defendants will take the video recorded oral deposition of plaintiff
REGINALD GALLMAN, ID No. 1940814 at Watertown Correctional Facility, 23147
Swan Road, Watertown, NY 13601 beginning on the 12 day of December 2019, at 11:00
a.m., and continuing from day to day thereafter, or upon such adjourned date as may be
agreed upon, until concluded. Pursuant to Rule 30(b)(3)(A) of the Federal Rules of Civil
Procedure, the deposition will be recorded by stenographic and/or audiovisual means.

PLAINTIFF REGINALD GALLMAN, ID No. 19A0814 is hereby ORDERED
to be produced in a room that can accommodate the video link of the stenography company
for his oral and videotaped deposition at Watertown Correctional Facility on December 12,
2019 at 11:00 a.m.

SO.ORDERED:

 

oo HON. LISA M. SMITH, U.S.
Dated: White Plains, New York SO
November 5 , 2019 :

 
     

 
